Citation Nr: 0826919	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  99-17 750A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability to the bilateral knees, low back, and 
bilateral hips resulting from VA knee surgeries in August and 
December 1994.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to August 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
for additional disability of the bilateral knees, low back, 
and bilateral hips.  

The veteran's appeal was previously before the Board in 
December 2002, October 2003, and April 2007, when the Board 
remanded the case for further action by the originating 
agency.  


FINDING OF FACT

The veteran does not have additional disability of the knees, 
low back, or hips as the result of VA knee surgeries in 
August and December 1994.


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C. § 1151 for additional disability of the bilateral 
knees, low back, and bilateral hips have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§  3.358, 3.800 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in May 2007, the RO notified the veteran 
of the evidence needed to substantiate his claim for 
entitlement under 38 U.S.C.A. § 1151.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  The May 2007 
letter nonetheless told the veteran that he should submit any 
additional evidence that would substantiate his claim.

The veteran has substantiated his status as a veteran.  He 
was notified of all remaining elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of the claims, by the May 2007 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the May 2008 SSOC. Therefore, any timing deficiency has been 
remedied.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including the records pertaining to the surgical procedures 
that are the subject of the veteran's claim.  Additionally, 
the veteran was provided a proper VA examination in November 
2006 that yielded all necessary medical opinions.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.

A disability or death is a qualifying additional disability 
or qualifying death if it was not the result of the veteran's 
willful misconduct and it was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility, and the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002).

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C. § 1151 in July 1998.  Because the 
claim was filed after October 1, 1997, the version of 38 
U.S.C. § 1151 in effect prior to October 1, 1997, requiring 
only that additional disability be "the result of" VA 
hospital care, medical or surgical treatment, or examination 
is not applicable.  See VAOPGCPREC 40-97.  All Section 1151 
claims which were filed after October 1, 1997, must be 
adjudicated under the statutory provisions currently in 
effect, which essentially require a showing of negligence or 
fault on the part of VA or that the claimed condition is due 
to an event not reasonably foreseeable.

Analysis

The veteran contends that he incurred additional disability 
of his knees, low back, and hips as a result of high tibial 
osteotomies conducted by VA on the right knee in August 1994 
and on the left knee in December 1994.  

The veteran was diagnosed as having degenerative joint 
disease of both knees at the VA Medical Center (VAMC) 
following an August 1993 X-ray.  Total knee replacements were 
recommended in June 1994.  A VA doctor performed a high 
tibial osteotomy on the right knee in August 1994 and 
repeated the procedure on the left knee in December 1994.  
Following both surgeries, the veteran reported a significant 
decrease of pain in his knees, even stating in December 1994 
that he was 100 percent pain-free in his right knee.  X-rays 
of the left knee in May 1995 showed filling in of the tibial 
osteotomy site and lateral fixation with plate and screws.

In March 1997, the veteran was provided a follow-up 
orthopedic appointment for his knees.  He reported that his 
right knee was doing well, but that his left knee still 
popped.  He was not interested in further surgery.  

Almost four years after his bilateral knee procedures, the 
veteran complained of increased weakness and instability in 
his bilateral knees during a psychiatric consultation in 
April 2000.  X-rays showed high tibial osteotomy changes with 
metallic plate and screws in place.  Mild narrowing of the 
medial compartment on both sides suggestive of degenerative 
joint disease was also noted.  

The veteran was provided VA orthopedic and joint examinations 
in December 2001.  He reported that his back was adversely 
affected by his knee surgeries in 1994.  The orthopedic 
examiner diagnosed a history of back pain with no 
abnormalities found on examination.  The examiner's opinion 
is unclear, but appears to state that the veteran's knee 
problems were not the cause of his current back pathology.  

The December 2001 VA joint examiner diagnosed significant 
degenerative arthritis of both knees, primarily in the medial 
compartments.  He also noted that the veteran experienced 
significant improvement for a few years following his 1994 
high tibial osteotomies.  

In May 2002, the veteran reported to his VA physician that he 
was experiencing a renewal of pain in his right knee.  X-rays 
showed complete joint space loss in the medial compartment of 
the right knee.  

Also in May 2002, the Chief of Orthopedic Surgery at the 
Asheville VAMC reviewed the claims folder and rendered an 
opinion that the veteran's 1994 bilateral knee procedures 
were appropriate and well done with excellent early results.  
He concluded that the veteran did not incur a discernable or 
permanent disability from his 1994 operations.

The veteran reported in July 2002 that he had been doing well 
for several years following his 1994 bilateral knee 
procedures, but that he had begun noticing right knee pain 
and effusions over the last few years.  Later that month, he 
underwent an elective right total knee replacement.  
Similarly, the veteran had a left total knee replacement with 
hardware removal in April 2004.  Prior to his surgery, he 
reported having ten years of relief from his left knee 
symptoms following his 1994 high tibial osteotomy.  

The veteran's most recent VA examination was conducted in 
November 2006.  He reported being significantly improved 
following his 1994 knee surgeries, but with the return of 
symptoms a few years later.  He also stated while he had 
experienced some back pain dating back to active duty 
service,  following his 1994 procedures he experienced 
increased back pain with hip pain, that is, pain in his 
buttocks and down the legs.  After examining the veteran and 
reviewing X-rays, the examiner diagnosed status post 
operative bilateral knee arthroplasties with residual mild to 
moderate disability, lumbosacral spondylosis with possible 
nerve root impingement, no significant hip problems, and 
buttock pain likely related to the veteran's low back 
disability.  

The examiner found that the veteran's knee disabilities did 
not increase due to his 1994 surgeries, but rather had 
decreased.  Regarding the veteran's complaints of additional 
low back and hip disabilities, the examiner noted that the 
record showed treatment for low back complaints in October 
1975 at the VAMC and concluded that the veteran's low back 
complaints were degenerative in nature and existed well 
before 1994.  There was no evidence of hip disease.  Finally, 
the examiner noted that there was no evidence of 
carelessness, negligence, lack of proper skill, errors in 
judgment, or fault on the part of VA in furnishing the 
veteran's 1994 high tibial osteotomies.  The examiner found 
that they were the appropriate treatment for the bilateral 
knee disabilities.

The medical evidence of record is entirely negative for 
evidence that the veteran incurred an additional disability 
of the knees, low back, or hips as a result of his 1994 knee 
surgeries.  On the contrary, the evidence establishes that 
the veteran's degenerative joint disease of the knees was 
significantly improved for several years following his knee 
procedures.  Regarding his back and hips, the November 2006 
VA examiner explicitly found that there was no additional 
disability of the low back or hips resulting from the 1994 
procedures.  

The Board has considered the various statements submitted by 
the veteran in support of the claim.  While the veteran said 
in his July 1998 claim that his knee symptoms increased after 
the 1994 surgeries, his statements during treatment and 
examinations have all been to the effect that his symptoms 
actually improved for a number of years after the surgery and 
symptoms did not worsen until long after the surgery.  The 
treatment records are consistent with this history.  

Given the veteran's report of history, the clinical findings, 
and the medical opinions, the Board must conclude that the 
weight of the evidence is against a finding that the veteran 
has additional knee disability as a result of the 1994 knee 
surgeries.  

In his July 1998 claim, the veteran contended that his back 
and hip disabilities were the result of an abnormal gait 
attributable to the knees.  In the absence of evidence 
indicating that the veteran has the medical knowledge or 
training requisite for the rendering of medical opinions, the 
Board must conclude that he lacks the necessary expertise to 
render an opinion as to the etiology of his disabilities.  
See Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

Even if back and hip disabilities were the result of knee 
disability; the evidence does not show that the 1994 
surgeries caused additional knee disability.  Hence, it would 
not be possible to conclude that hip or back disability 
caused by the knee disabilities was attributable to the 1994 
surgeries.

The competent medical opinions are all to the effect that 
there was no additional back or hip disability as a result of 
the 1994 knee surgeries.

Since the evidence does not show additional disability as the 
result of the 1994 surgeries, it is not necessary to reach 
the question of whether additional disability was the result 
of an event not reasonably foreseeable, carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.  In any event, 
the competent medical opinions are all against a finding of 
such fault.  

As the weight of the evidence is against the claim, 
reasonable doubt does not arise, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability to the bilateral knees, low back, and 
bilateral hips resulting from VA knee surgeries in August and 
December 1994 is denied.



__________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


